DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Response to Amendment
The Amendment filed on 07/18/2022 has been entered. Claims 16, 18-27, and 29-35 remain pending in the application. 
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112 as previously set forth in the final office action mailed  04/18/2022. 
Applicant’s amendments to the claims have overcome the rejections under 35 USC 103 as previously set forth in the final office action mailed  04/18/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Anemian et al (US 2013/0065873) (Anemian).

In reference to claims 33-35, Anemian teaches compounds of formula 1 [0005], preferably a compound of formula 31 as shown below [0051],

    PNG
    media_image1.png
    183
    283
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    92
    266
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    111
    276
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    206
    280
    media_image4.png
    Greyscale

for example, wherein in the formula (31), M is Ir [0006], n is 3 [0019], R1 is H [0009], q is 1 [0017], Y is a group of formula (58) as shown above [0053], wherein R3 is H [0011], and W is a group of formula (91) as shown above ([] [0068]), wherein U and T are each O [0015], and each R is H or, in other words, a compound of formula (264) except wherein the group Y is a group o formula 58 instead of a single bond. 

Anemian discloses the compound of formula 31 that encompasses the presently claimed compounds, including wherein in the formula (31), M is Ir, n is 1, R1 is H, q is 1, Y is a group of formula (58) as shown above wherein R3 is H, and W is a group of formula wherein U and T are each O and each R is H or, in other words, a compound of formula 264 except wherein the group Y is a group of formula 58 instead of a single bond. Each of the disclosed substituents from the substituent groups of Anemian are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 31.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 31 to provide the compound described above, which is both disclosed by Anemian and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 33: Reads on compound of formula (1) wherein n is 3, the group L is a compound of formula (31) wherein each group Z is CH, each X is CH, p is 0, two groups Y are N, two groups Y are CH, and one groups Y is CR2, the R2 is an aromatic ring system having 20 aromatic ring atoms.   
For Claim 34: Reads on wherein each R1 is H .
For Claim 35: Reads on HetAr-2a and wherein R2 is a heteroaromatic ring system having 20 aromatic ring atoms.

In reference to claim 21, the claim further limits the group L’, which are optional embodiments of claim 20 (i.e. n =3 or n=2) and therefore not required. As such, claim 21 is rejected based on similar reasons to claim 20.

In reference to claim 23, the claim further limits the group L’, which are optional embodiments of claim 22 (i.e. n=3 or n=2) and therefore not required. As such, claim 23 is rejected based on similar reasons to claim 22.

In reference to claim 29, Anemian teaches the compound as described above for claim 16 and further teaches that the compound is preferably prepared by reaction of the corresponding free ligands with metal alkoxides, metal ketoketonates or metal halides [0091]. It would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have employed one of the taught preferred methods that are identical to those claimed and thereby arrive at the claimed invention. 

In reference to claim 30, Anemian teaches the compound as described above for claim 16 and further teaches the use of the compound in formulations with one or more solvents [0119]. It would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have used the compound in a formulation with a solvent as expressly taught by Anemian and thereby arrive at the claimed invention. 

In reference to claim 31-32, Anemian teaches the compound as described above for claim 16 and further teaches the use of the compound in an electronic device that is an organic electroluminescent device comprising the compound as an emitting compound in one or more emitting layers [0097]-[0099]]. It would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have used the compound in a device as the emitting material in an emitting layer of an OLED as expressly taught by Anemian and thereby arrive at the claimed invention.

Claims 16, 18-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0014659) (Kim).

In reference to claim 16, Kim teaches a compound of formula 1 (Kim [0006]) as shown below

    PNG
    media_image5.png
    350
    407
    media_image5.png
    Greyscale


for example, wherein in the formula 1, a is 1 (Kim [0010]), R2 is hydrogen (Kim [0020]), b is 1 (Kim [0011]), R1 is a pyrimidinyl group (Kim [0018]), n is 2 and X is an acetylacetonate ligand (Kim [0027]). 

Kim discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein in the formula 1, a is 1, R2 is hydrogen, b is 1, R1 is a pyrimidinyl group, n is 2 and X is an acetylacetonate ligand. Each of the disclosed substituents from the substituent groups of Kim are considered functionally equivalent and their selection would lead to obvious variants of compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for compound of formula 1 to provide the compound described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Kim does not specifically teach that the pyrimidinyl group should be para to the C-Ir bond on the naphthyl group of the naphthyl pyridyl ligand, however, in the absence of unexpected results, it would be considered obvious to select from among the limited number of possible positions for binding of the substituent. Furthermore, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 16: Reads on formula (1) wherein MLn is formula (8), n is 2 and m is 1, p is 0, each group X is CH or CF3, each group z is CH, HetAr is a group of formula (Hetar), two groups Y are N and each other group Y is CR2 and L’ is a bidentate ligand bonded to iridium via two oxygen atoms. 
For Claim 18: Reads on wherein each X and Z is C. 
For Claim 19: Reads on formula 8a.
For Claim 20: Reads on wherein n is 2 and L’ is a non-orthometalated ligand.
For Claim 21: Reads on wherein L’ is diketonate. 
For Claim 22: Reads on wherein n is 2 and L’ is a non-orthometalated ligand.
For Claim 23: Reads on wherein L’ is diketonate.
For Claim 24: Reads on (HetAr-2).
For Claim 25: Reads on wherein each R2 is e.g. hydrogen. 
For Claim 27: Reads on wherein one group R1 is CF3 and each other is H.

For Claim 26, Kim teaches the compound as described above for claim 16 and further teaches that the heteroaryl group of R1 can be further substituted by groups including, .e.g a phenyl group (Kim [0019]). 

Kim discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein the pyrimidinyl group is further substituted by a phenyl group. Each of the disclosed substituents from the substituent groups of Kim are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 to provide the compound described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 26: Reads on HetAr-2a, 3a, or 4a wherein R2 is phenyl. 

 In reference to claim 29, Kim teaches the compound as described above for claim 16 and further teaches that examples including the synthesis by reacting free ligands with iridium halides of formula 42 (Kim [0158]). It would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have employed one of the taught preferred methods that are identical to those claimed and thereby arrive at the claimed invention. 

In reference to claim 30, Kim teaches the compound as described above for claim 16 and further teaches that it is used in a device emitting layer that can be formed by methods such as spin coating that implicitly require a solvent formulation (Kim [0041] [0126]). It would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have used the compound with a solvent as taught by Kim and thereby arrive at the claimed invention. 

In reference to claim 31-32, Kim teaches the compound as described above for claim 16 and further teaches the use of the compound in an electronic device that is an organic electroluminescent device comprising the compound as an emitting compound in one or more emitting layers (Kim [0143]; [0086]). It would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have used the compound in a device as the emitting material in an emitting layer of an OLED as expressly taught by Kim and thereby arrive at the claimed invention.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to the new claims 33-35 that stand rejected over Anemian as in the previous office action, the new claim language still includes the same compounds of Anemian as the instant specification specifically defines an aromatic ring system to be inclusive of a variety of compounds including those comprising fused rings, heteroatomic bridges (ethers etc). The elimination of “heteroaromatic ring system” from the list does not eliminate coverage of such ring systems as they are a heteroaromatic ring is a type of aromatic ring by the specific definitions of the instant specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Primary Examiner, Art Unit 1786